289 F.2d 63
UNITED STATES of America, Appellee,v.Alex Wilson CARNLEY, Charles Edward Prater, and Billy Ray Owensby, Appellants.
No. 8268.
United States Court of Appeals Fourth Circuit.
Argued March 29, 1961.
Decided April 7, 1961.

John H. Young, Roanoke, Va., for appellants.
Frank M. McCann, Asst. U. S. Atty., Roanoke, Va. (John Strickler, U. S. Atty., H. Clyde Pearson and Jackson L. Kiser, Asst. U. S. Attys., Roanoke, Va., on the brief), for appellee.
Before SOBELOFF, Chief Judge, SOPER, Circuit Judge, and LEWIS, District Judge.
PER CURIAM.


1
This is an appeal from the denial of a writ of coram nobis by three young men who had pleaded guilty to three separate indictments. One indictment charged an assault with a deadly weapon committed upon a government employee at Natural Bridge Camp, Greenlee, Virginia, a government rehabilitation camp for boys. They were at the time inmates committed to that institution for earlier offenses. The second indictment was for the interstate transportation of a stolen automobile. The third charged theft of property exceeding $100.00 from a government reservation.


2
The appellants complain of certain statements made in open court after the entry of the pleas and before the imposition of sentence. Not only did their counsel interpose no protest against the statements or attempt to controvert them, or object to the proceedings at the time, but it has not been suggested either in the trial court then or later, when they petitioned for a writ of coram nobis, how their rights were in any manner impaired or adversely affected. Nor do they indicate even in this court what procedures the trial court should have followed in sentencing. Moreover, they do not suggest what facts, if the case were remanded, they would wish to bring to the court's attention that were not or could not have been adduced at the original sentencing hearing.


3
Affirmed.